FILED
                              NOT FOR PUBLICATION                            MAR 22 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PATRICIA BLACKBURN; et al.,                      No. 11-35755

                Plaintiffs - Appellants,         D.C. No. 3:11-cv-05385-RBL

  v.
                                                 MEMORANDUM *
STATE OF WASHINGTON
DEPARTMENT OF SOCIAL AND
HEALTH SERVICES; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Western District of Washington
                     Ronald B. Leighton, District Judge, Presiding

                         Argued and Submitted March 5, 2012
                                 Seattle, Washington

Before: FERNANDEZ and PAEZ, Circuit Judges, and KOH, District Judge.**

       Plaintiffs Patricia Blackburn and eight Psychiatric Security Attendants

employed at Western State Hospital (collectively, “Plaintiffs”) appeal the district


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The Honorable Lucy H. Koh, District Judge for the U.S. District Court
for the Northern District of California, sitting by designation.
court’s order denying their motion for a preliminary injunction seeking to enjoin

Defendants State of Washington Department of Social and Health Services,

Western State Hospital, the Chief Operating Officer of Western State Hospital, and

the Director of the Center for Forensic Studies at Western State Hospital from

enforcing any policy or practice that segregates or assigns hospital employees by

race. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.

      “A plaintiff seeking a preliminary injunction must establish that he is likely

to succeed on the merits, that he is likely to suffer irreparable harm in the absence

of preliminary relief, that the balance of equities tips in his favor, and that an

injunction is in the public interest.” Winter v. Natural Res. Def. Council, Inc., 555

U.S. 7, 20 (2008). We will reverse a district court’s denial of a preliminary

injunction only when it has abused its discretion. M.R. v. Dreyfus, 663 F.3d 1100,

1107 (9th Cir. 2011).

      Although we express no view on the merits of the complaint, we conclude

that the district court did not abuse its discretion in denying Plaintiffs’ motion for a

preliminary injunction. The district court identified the correct legal standard and

its factual findings were not “illogical, implausible, or without support in

inferences that may be drawn from the facts in the record.” Id. (quoting United

States v. Hinkson, 585 F.3d 1247, 1263 (9th Cir. 2009) (en banc)). In light of the


                                            2
competing declarations, the district court did not clearly err in finding that no

discriminatory staffing policy currently exists at Western State Hospital.

      Because the district court properly concluded that Plaintiffs failed to

demonstrate a likelihood of irreparable harm where the record does not clearly

reflect an ongoing discriminatory staffing policy, Winter, 555 U.S. at 22, we do not

address the other factors required to obtain injunctive relief. Accordingly, we

affirm the district court’s denial of Plaintiffs’ motion for a preliminary injunction.

      AFFIRMED.




                                           3